Order entered November 9, 2012




                                        In The




                                  No. 05-12-00263-CV

               JMJ ACQUISTIOINS MANAGEMENT, LLC, Appellant

                                          V.

     TERRY L. PETERSON AND TEXAS WORKFORCE COMISSION, Appellee

                    On Appeal from the 95th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-11-02746-D

                                       ORDER
      The Court has before it appellee’s October 29, 2012 motion to dismiss for failure to

comply. The Court DENIES the motion.




                                                MOLLY
                                               JUSTICE